   Case: 1:20-cv-05864 Document #: 41 Filed: 12/04/20 Page 1 of 1 PageID #:1444




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

EYE SAFETY SYSTEMS, INC.,

                      Plaintiff,                  Case No. 20-cv-05864

       v.                                         Judge Virginia M. Kendall
ENSU OUTDOOR STORE, et al.,                       Magistrate Judge M. David Weisman
                      Defendants.


                    NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Eye Safety

Systems, Inc. (“Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                        Line No.
                    che293                                              33
                 freeangle_2                                            34

Dated this 4th day of December 2020.       Respectfully submitted,

                                           /s/ Jake M. Christensen
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           Jake M. Christensen
                                           Thomas J. Juettner
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           jchristensen@gbc.law
                                           tjjuettner@gbc.law

                                           Counsel for Plaintiff Eye Safety Systems, Inc.
